DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 16/677,655 is responsive to communications filed on 01/11/2021, in response to the Non-Final Rejection of 10/16/2020. Claims 1, 12, and 20 have been amended. Currently, claims 1-20 are pending and are presented for examination. 

Response to Arguments
3.	Applicant's Remarks see pages 10-11, with respect to the amendment and argument have been fully considered, but they are not persuasive.
Upon further carefully consideration and reviewing the cited prior art Li et al, the Examiner has discovered that the cited prior arts still disclose the limitations as amended in the claim(s). 
Applicant amends and urges that Li does not teach or suggest “wherein the combined action mode is generated in response to a selection of one or more predetermined action modes” as amended in claim 1 (see pages. 10-11: Applicant’s remarks). The examiner respectively disagrees. Li fairly discloses that the mobile terminal may select a default preset automatic photographing mode and determine the sending the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image and after receiving the combined operation command sent by the mobile terminal, the UAV performs the series of actions specified in the combined operation command to accomplish a task of automatically taking an image. Moreover, Li discloses that a corresponding combined aircraft operation command is associated in advance with each preset automatic operation mode stored on the mobile terminal and after the mobile terminal reads a combined aircraft operation command and sends the combined aircraft operation command to the aircraft, the aircraft sequentially performs a series of actions according to the combined aircraft operation command (Fig.30, paragraphs 0259-0261).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0237,140A1) (hereinafter Li).
	Regarding claim 1, Li discloses an imaging control method for an unmanned aerial vehicle ("UAV") (e.g. see Figs. 1-3, paragraph 0002, 0052, 0053: unmanned aerial vehicles (UAV)), comprising: 
	determining a combined action mode to be used when the UAV performs imaging (e.g. Fig. 4, paragraphs 0070, 0080, 0092: sending the combined operation command to the UAV; paragraphs 0097, 0100), the combined action mode comprising at least two action modes (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes); 
	generating a combined operation instruction based on the combined action mode (e.g. see Fig.4, paragraphs 0070, 0071, 0076: read and send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11; also see Fig.30, paragraphs 0259-0261); and 
	transmitting the combined operation instruction to the UAV to enable the UAV to fly based on the combined operation instruction and to capture a video (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV to perform series of actions; Figs. 10-11, paragraphs 0060, 0077, 0099: the photographic sample is used by the mobile terminal for determining flight parameters and photographing parameters to be transmitted to the UAV for performing the corresponding photographic tasks; also see Fig.30, paragraphs 0259-0261),
wherein the combined action mode is generated in response to a selection of one or more predetermined action modes (e.g. see paragraphs 0063, 0116: the mobile terminal may select a default preset automatic photographing mode and determine the default preset automatic photographing mode as a currently used preset automatic photographing mode, and the photographic sample is also sent to the UAV 104, e.g., when the user selects the automatic photographing mode with a locked target; Fig. 4, step 406, paragraphs 0070, 0071: send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see paragraphs 0088: a combined operation command and a selection command; also see Fig.30, paragraphs 0259-0261: after the mobile terminal reads a combined aircraft operation command and sends the combined aircraft operation command to the aircraft, the aircraft sequentially performs a series of actions according to the combined aircraft operation command).
	Regarding claim 2, Li discloses the imaging control method of claim 1, further comprising: determining a target object for the imaging, wherein the combined operation instruction comprises multiple operation instructions (e.g. Fig. 4, paragraphs 0070, 0080, 0092: sending the combined operation command to the UAV; paragraphs 0097, 0100), the multiple operation instructions being respectively associated with the at least two action modes (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 10-11). 
	Regarding claim 3, Li discloses the imaging control method of claim 1, wherein the at least two action modes comprises a first action mode and a second action mode (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 10-11), and wherein transmitting the combined operation instruction to the UAV to enable the UAV to fly based on the combined operation instruction (e.g. Fig. 4, paragraphs 0070, 0080, 0092: sending the combined operation command to the UAV; paragraphs 0097, 0100) and to capture the video comprises: capturing a first video based on the first action mode; capturing a second video based on the second (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 10-11); and synthesizing the first video and the second video to generate the video. 
	Regarding claim 4, Li discloses the imaging control method of claim 2, wherein each action mode in the at least two action modes is associated with at least one of a predetermined flight parameter or a predetermined imaging parameter, and wherein enabling the UAV to fly based on the combined operation instruction and to capture the video (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 10-11) comprises: 
	enabling the UAV to at least one of fly based on the predetermined flight parameter or perform imaging based on the predetermined imaging parameter (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11). 
	Regarding claim 5, Li discloses the imaging control method of claim 4, wherein the predetermined flight parameter comprises a predetermined flight path, wherein enabling the UAV to fly based on the combined operation instruction (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command) and to capture the video comprises: enabling the UAV to fly based on the predetermined flight path, and wherein the predetermined imaging parameter comprises a predetermined composition rule configured to cause a target object in an associated action mode is located at a predetermined composition location (e.g. see paragraphs 0100, 0159, 0198: a fight path; Figs. 17-19, paragraphs 0199). 
	Regarding claim 6, Li discloses the imaging control method of claim 1, wherein the at least two action modes comprise at least two of a backward fly mode, a circling fly mode, a spiral fly mode, a roaring fly mode, or a comet fly mode (e.g. see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes; also see Figs. 17-19, paragraphs 0184, 0185, 0190). 
	Regarding claim 7, Li discloses the imaging control method of claim 1, wherein determining the combined action mode to be used when the UAV performs imaging comprises: 	determining at least one of types of the at least two action modes, an arrangement order of the at least two action modes (e.g. see paragraphs 0072-0074: the series of actions; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes), or a time duration of each action mode in the at least two action modes (e.g. see paragraphs 0057, 0219, 0221: time duration; also see paragraphs 0222, 0236: preset time duration). 
	Regarding claim 8, Li discloses the imaging control method of claim 1, wherein determining the combined action mode to be used when the UAV performs imaging comprises: 	receiving at least one of a user selection or an input of the at least two (e.g. see paragraphs 0116: user selection; Figs. 17-19, paragraphs 0184, 0185, 0190); and 
	determining the at least two action modes as the combined action mode to be used when the UAV performs the imaging (e.g. see paragraphs 0072-0074: the series of actions; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes); or 
	automatically determining at least two predetermined action modes as the combined action mode to be used when the UAV performs the imaging (e.g. see paragraphs 0072-0074: the series of actions; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes). 
	Regarding claim 9, Li discloses the imaging control method of claim 8, wherein automatically determining at least two predetermined action modes as the combined action mode to be used when the UAV performs the imaging comprises at least one of: selecting a default action mode as the combined action mode to be used when the UAV performs the imaging (e.g. see paragraphs 0072-0074: the series of actions; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes); selecting an action mode used in previous imaging as the combined action mode to be used for current imaging performed by the UAV; or determining the combined action mode to be used when the UAV performs the imaging (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11) based on at least one of the followings: an environment in which a target object is located, or a relative location relationship between the target object and the UAV (e.g. see Fig. 1, paragraphs 0010: target  photographing; also see Figs. 6-8). 
	Regarding claim 10, Li discloses the imaging control method of claim 2, wherein determining the target object for the imaging comprises: selecting the target object in a shooting screen (e.g. see Figs. 6, 16-18: target screen); and determining the selected target object as the target object for the imaging; or automatically recognizing or manually inputting geographical location information of the target object for the imaging, and determining the target object for the imaging based on the geographical location information (e.g. see paragraphs 0097-0100: geographical location information; Fig. 16). 
	Regarding claim 11, Li discloses the imaging control method of claim 1, further comprising: receiving the video captured by and transmitted from the UAV (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11); performing an accelerated processing on at least one segment of the captured video; and obtaining a video processing parameter, and wherein the video processing parameter comprising at least one of a number of segments the video is (e.g. see paragraphs 0204, 0244, 0247: an acceleration). 
	Regarding claim 12, Li discloses an imaging method for an unmanned aerial vehicle ("UAV"), comprising: receiving a combined operation instruction; and flying, by the UAV, based on the combined operation instruction and according to at least two action modes to capture a video (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11), wherein
the combined action mode is generated in response to a selection of one or more predetermined action modes: and the combined operation instruction is generated based on the combined action mode  (e.g. see paragraphs 0063, 0116: the mobile terminal may select a default preset automatic photographing mode and determine the default preset automatic photographing mode as a currently used preset automatic photographing mode, and the photographic sample is also sent to the UAV 104, e.g., when the user selects the automatic photographing mode with a locked target; Fig. 4, step 406, paragraphs 0070, 0071: send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see paragraphs 0088: a combined operation command and a selection command; also see Fig.30, paragraphs 0259-0261: after the mobile terminal reads a combined aircraft operation command and sends the combined aircraft operation command to the aircraft, the aircraft sequentially performs a series of actions according to the combined aircraft operation command).
	Regarding claim 13, it contains the limitations of claims 2 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 3 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 4 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 5 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 6 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 7 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 11 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, this claim is an unmanned aerial vehicle ("UAV") claim of a method version as applied to claim 1 above, wherein the unmanned aerial vehicle (e.g. see Figs. 1-3).

Conclusion
6.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486